Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,024,694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 11,024,694 cite applicant’s claimed including display device including: a substrate, a plurality of light emitting elements, a first light emitting elements, a second light emitting elements, a partition, a first anode, a first portion of a cathode electrode layer, a first portion of an organic layer, a second anode, a second portion of a cathode electrode layer, a second portion of an organic layer, at least one part of the first portion of the organic layer and at least one part of the second portion of the organic layer are a continuous same layer, a first light shielding film, a second light shielding film etc., as cited in instant claims 2-14.

Claims of instant U.S. Patent Application S. N. 17/227,982
Claims of U.S. Patent No. 11,024,694
Claim 2
Claim 1
Claim 3
Claim 2 
Claim 4
Claim 3	
Claim 5
Claim 4	
Claim 6
Claim 5	 
Claim 7
Claim 6	 
Claim 8 
Claim 7	 
Claim 9
Claim 8	
Claim 10
Claim 9 
Claim 11
Claim 10	 
Claim 12
Claim 11
Claim 13
Claim 12

Claim 13	
Claim 15
Claim 14



Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,263,061. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,263,061 cite applicant’s claimed including display device including: a substrate, a plurality of light emitting elements, a first light emitting elements, a second light emitting elements, a partition, a first anode, a first portion of a cathode electrode layer, a first portion of an organic layer, a second anode, a second portion of a cathode electrode layer, a second portion of an organic layer, at least one part of the first portion of the organic layer and at least one part of the second portion of the organic layer are a continuous same layer, a first light shielding film, a second light shielding film etc., as cited in instant claims 2-14.

Claims of instant U.S. Patent Application S. N. 17/227,982
Claims of U.S. Patent No. 10,263,061
Claim 2
Claim 1
Claim 3
Claim 2 
Claim 4
Claim 3	
Claim 5
Claim 4	
Claim 6
Claim 5	 
Claim 7
Claim 6	 

Claim 7	 
Claim 9
Claim 8	
Claim 10
Claim 9 
Claim 11
Claim 10	 
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13	
Claim 15
Claim 14


Claims 2-14 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed display device including a specific combination of:
a substrate; and
	a plurality of light emitting elements including a first light emitting element and a second light emitting element with a partition therebetween, wherein
	the first light emitting element includes a first anode electrode, a first portion of a cathode electrode layer, and a first portion of an organic layer, 
the second light emitting element includes a second anode electrode, a second portion of the cathode electrode layer, and a second portion of the organic layer, 
at least one part of the first portion of the organic layer and at least one part of the second portion of the organic layer are a continuous same layer,

	a second light shielding film is provided between the first light emitting element and the second light emitting element in the plan view perspective, the second light shielding film being disposed at the light extraction side of the partition from a cross-section view perspective,
	the first light shielding film is disposed between the second light shielding film and the partition,
	the first light shielding film overlaps the second light shielding film, and
	the first light shielding film includes a conductive material, and
	the second light shielding film includes a conductive material, as cited in claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHOK PATEL/Primary Examiner, Art Unit 2879